Citation Nr: 0819703	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for rectal cancer, also 
claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for impotence, also 
claimed as secondary to exposure to ionizing radiation and 
rectal cancer.

3.  Entitlement to service connection for residuals of a 
colostomy, also claimed as secondary to exposure to ionizing 
radiation and rectal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and daughter
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied the benefits sought on 
appeal.  In February 2006, the veteran and his daughter 
testified before the Board at a hearing held at the RO.  In 
March 2007, this case was remanded by the Board for further 
development.


FINDINGS OF FACT

1.  The veteran does not meet the definition of a 
"radiation-exposed veteran."

2.  The veteran has been diagnosed with rectal cancer, a 
radiogenic disease.

3.  The competent medical evidence does not demonstrate that 
the veteran's rectal cancer was incurred in or aggravated by 
his active service, manifested to a compensable degree within 
five years following his separation from service, or is 
proximately due to or the result of exposure to ionizing 
radiation.

4.  The competent medical evidence does not demonstrate that 
the veteran's impotence or residuals of a colostomy were 
incurred in or aggravated by his active service, or are due 
to or the result of exposure to ionizing radiation, or are 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Service connection for rectal cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2007).

2.  Service connection for impotence and residuals of a 
colostomy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.309, 3.310(a), 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2003, prior to the initial adjudication of the 
claims, and in March 2007 and June 2007, after the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  In April 2006, the veteran indicated that he 
had no additional evidence to submit in support of his 
claims.

The veteran was given notice in October 2007 of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating should his service connection claims 
be granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating elements of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board that complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include cancer of the rectum.  38 C.F.R. 
§ 3.311(b)(2)(iii).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted 
from in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 38 C.F.R. 
§ 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran asserts that he suffers from rectal cancer as a 
result of exposure to ionizing radiation while training 
during a six week period beginning in December 1953, as a 
combat engineer on the island of Ita Jima, approximately six 
miles from Hiroshima.  In this case, there is no evidence 
that the veteran participated in atmospheric nuclear weapons 
testing, or in the occupation of Hiroshima or Nagasaki.  
Since there is no evidence that he participated in a 
"radiation-risk activity" as outlined in 38 C.F.R. 
§ 3.309(d)(3), the level of his radiation has to be 
documented provided that he has been diagnosed with a disease 
enumerated in 38 C.F.R. § 3.309(d)(2).  The veteran has been 
diagnosed with rectal cancer, which is not a disease listed 
at 38 C.F.R. § 3.309(d)(2).  However, all cancers listed 
under 38 C.F.R. § 3.311(b)(2) have been determined to be 
potentially radiogenic in nature.  Thus, in order to be 
entitled to service connection on that basis, his rectal 
cancer must be determined by the VA Under Secretary of Health 
to be related to ionizing radiation exposure while in 
service, or otherwise to be linked medically to ionizing 
radiation exposure while in service.

The veteran's service medical records, including the October 
1952 pre-induction and December 1954 separation examinations, 
are void of findings, complaints, symptoms, or diagnoses 
attributable to rectal cancer or impotence.
A March 1955 VA examination was unremarkable as it did not 
reflect findings or diagnoses attributable to rectal cancer 
or impotence.

A March 1997 private hospital record reflects a principal 
diagnosis of carcinoma of the rectum with a secondary 
diagnosis of Type II diabetes with marginal control.  An 
abdominal perineal resection and permanent colostomy were 
later performed.

Private medical records dated in April 1997 reflect treatment 
for stage III adenocarcinoma of the rectum.  The veteran's 
oncologist recommended a two-month course of chemotherapy.  
Records dated in August 1997 reflect a diagnosis of poorly 
differentiated adenocarcinoma of the rectum, stage III status 
post abdominoperineal resection and 5-FU with Leucovorin 
chemotherapy.  Records dated in August 1997 reflect the 
veteran's complaint of impotence which a physician related to 
his diabetes.  A colonoscopy in March 1998 reflected a normal 
exam to the cecum.  In April 2000, the assessment was stage 
III rectal cancer with no evidence of disease.  A colonoscopy 
in March 2001 showed a few polyps which were removed.

An April 2002 VA medical record reflects a history of colon 
cancer at which time the veteran was found to be cancer free.

VA medical records include a January 2003 social work 
progress note which states that the veteran was exposed to 
radiation in WWII and sought information regarding radiation 
screening.  Additional records reflect a history of colon 
cancer, colectomy, radiation, and chemotherapy since 1997.  
The veteran expressed his concerns about possible radiation 
exposure and indicated that he was on an island not far from 
Hiroshima in 1953.

In a private medical opinion dated in October 2003, the 
physician reported that the veteran underwent an abdominal 
perineal resection for carcinoma of the rectum in March 1997.  
It was the physician's understanding that the veteran had 
served in Hiroshima, Japan after the atom bomb had been 
dropped.  The physician opined that he "could have" been 
exposed to ionizing radiation at that time and that his 
malignancy certainly could likely have been caused or 
influenced by that exposure at the time of his service.  In a 
November 2004 opinion, that physician acknowledged that the 
veteran was not in Hiroshima until at least two or more years 
after the bombing.  He stated that the veteran was an 
engineer and did considerable work on the ground and with the 
soil and that unless a massive cleanup was undertaken, there 
certainly would still have been considerable radioactive 
contamination in the area to which the veteran was assigned.  
The physician stated that the veteran developed a rectal 
cancer that required an abdominal perineal resection and 
permanent colostomy.  The physician stated that there was 
absolutely no history of colon cancer in the veteran's family 
for at least two generations and opined that it was certainly 
within the realm of reason to assume that radiation "could 
have" been a causative factor in the development of the 
cancer.

In March 2007, the Defense Threat Reduction Agency (DTRA) 
noted that 38 C.F.R. § 3.309 defines the occupation of 
Hiroshima and Nagasaki as official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan.  It was noted that VA further defines the American 
occupation of Hiroshima and Nagasaki as the period from 
August 6, 1945, to July 1, 1946.  Therefore, the veteran's 
service from February 1953 to December 1954 does not qualify 
him as a member of the American occupation of Hiroshima or 
Nagasaki.  A radiation dose estimate was not provided.

The DTRA's March 2007 correspondence was forwarded to the 
Under Secretary for Health for a medical opinion as to the 
relationship between exposure to ionizing radiation and the 
subsequent development of rectal cancer, impotence, and the 
residuals of a colostomy.  In July 2007, the VA Chief Public 
Health and Environmental Hazards Officer responded that the 
DTRA did not provide a radiation dose and that it was not 
possible to provide a medical opinion on the likelihood that 
the veteran's rectal cancer can be attributed to radiation 
exposure in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board recognizes that the veteran's private physician, in 
statements dated in October 2003 and November 2004, has 
expressed an opinion that the veteran "could have" been 
exposed to radiation during service and that radiation 
"could have" been a causative factor in the development of 
his cancer.

The Board concludes that the private physician's opinion is 
too speculative in nature to establish causation of the 
claimed disabilities by any exposure to ionizing radiation.  
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  As such, the physician's 
opinion as to the relationship between the veteran's rectal 
cancer and his service is of limited probative value.  Where 
a physician is unable to provide a definite casual 
connection, the opinion on the issue constitutes "what may 
be characterized as non-evidence."  Permen v. Brown, 5 Vet. 
App. 237 (1993).  In any event, the Board finds that the 
private physician's opinions are speculative in nature such 
that they do not establish that it is at least as likely as 
not that any rectal cancer is related to any in-service 
radiation exposure.

The Board has also considered the statement reflected in a 
January 2003 VA social work progress note which states that 
the veteran was exposed to radiation during service.  
However, there is no objective evidence that the veteran was 
exposed to ionizing radiation during service.  Transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

In support of his claim the veteran submitted several 
articles and research regarding radiation exposed veterans 
and cancer, Agent Orange, nuclear waste, and uranium 
munitions.  A medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999).; Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, while some of the articles submitted by the veteran 
contained medical data, they were not accompanied by the 
opinion of any medical expert linking his rectal cancer with 
his exposure to ionizing radiation.  Thus, the articles and 
research submitted by the veteran are insufficient to 
establish the required medical nexus opinion for causation.

The veteran's post-service medical records are negative for 
any evidence of rectal cancer within five years of separation 
from active duty.  In fact, the post-service medical records 
are negative for diagnoses of rectal cancer until over 40 
years after separation from active service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
competent medical evidence shows that the veteran was 
diagnosed with rectal cancer, the weight of the evidence does 
not show that the current rectal cancer was incurred in or 
aggravated during service or is due to exposure to ionizing 
radiation during service.  In addition, while there is a 
medical opinion that relates the veteran's rectal cancer to 
active duty, the opinion is stated in such a speculative 
manner that it does not serve to show that a connection 
between the veteran's rectal cancer and his service is as 
likely as not.  Because the weight of the evidence does not 
show that the veteran's rectal cancer is related to his 
service, the Board finds that service connection must be 
denied.  Furthermore, the evidence does not show that any 
rectal cancer manifested to a compensable degree within five 
years after exposure to ionizing radiation or corroborate 
exposure to ionizing radiation in this case.  38 C.F.R. 
§§ 3.311 (2007).

With respect to the veteran's claims for service connection 
for impotence and residuals of a colostomy as secondary to 
ionizing radiation, it is noted that these conditions are not 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2), or a 
diseases specific to radiation exposed veterans under 
38 C.F.R. § 3.309(d).  Thus, the veteran's impotence and 
residuals of a colostomy are not entitled to a presumption of 
service connection under these regulatory provisions, 
notwithstanding his claimed exposure to radiation in service.  
Further, in the absence of competent medical evidence 
corroborating that the veteran's impotence and residuals of a 
colostomy are a result of radiation exposure, service 
connection for these conditions based on a claim of exposure 
to ionizing radiation is not warranted.

With respect to the veteran's claims for service connection 
for impotence and residuals of a colostomy as secondary to 
rectal cancer, the Board notes that secondary service 
connection presupposes the existence of an established 
service-connected disability.  In this case, the veteran is 
not service-connected for rectal cancer.  Thus, there can be 
no secondary service connection for any condition allegedly 
due to rectal cancer.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
impotence or residuals of a colostomy, the claims for 
secondary-service connection must be denied as a matter of 
law.

In this case, the veteran's post-service medical records are 
negative for any diagnoses of impotence or residuals of a 
colostomy until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, while the veteran has 
subjectively complained that he suffers from impotence and 
residuals of a colostomy secondary to ionizing radiation and 
rectal cancer, the evidence does not show that the current 
disabilities were incurred in or aggravated during service.  
Furthermore, the weight of the evidence does not relate 
impotence or residuals of a colostomy to active duty.  An 
August 1997 medical report relates the veteran's impotence to 
his non-service connected diabetes.  In the absence of 
competent medical evidence linking any current impotence or 
residuals of a colostomy to service, service connection must 
be denied.

The Board recognizes the contentions of the veteran, his 
friends, and daughter as to the diagnoses and relationship 
between his service and the claimed disabilities.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995). As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, their assertions 
do not constitute competent medical evidence that any current 
rectal cancer, impotence, or residuals of a colostomy began 
during, or are a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not show that any rectal cancer was incurred in or aggravated 
by service, or manifested to a compensable degree within five 
years following the veteran's separation from service.  In 
addition, the evidence does not show that any impotence or 
residuals of a colostomy, were incurred in or aggravated by 
service, or are due to or the result of exposure to ionizing 
radiation, or are proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Therefore, service connection for rectal cancer, impotence, 
and residuals of a colostomy, is denied.
ORDER

Service connection for rectal cancer, also claimed as 
secondary to exposure to ionizing radiation, is denied.

Service connection for impotence, also claimed as secondary 
to exposure to ionizing radiation and rectal cancer, is 
denied.

Service connection for residuals of a colostomy, also claimed 
as secondary to exposure to ionizing radiation and rectal 
cancer, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


